The opinion of the court was delivered by
Reavis, J.
The appellants commenced, an action, denominating their complaint an interpleader. It states in substance that Thomas and Ernest Carstens were a partnership known as Carstens Brothers and that the defendants Skavdale and Thomas L. and M. L. J ose were in partnership under the firm name of Saginaw Logging Company, and that defendant Moyer was sheriff of King county; that the defendants Gustin and wife and Tibbetts were partners under the firm name of Gustin & Tibbetts; that prior to June 18, 1896, Gustin & Tibbetts recovered judgment in the superior court against Thomas L. Jose, which was duly entered of record as unpaid in said court; that plaintiffs, Carstens Brothers, entered into a *405contract on the 18th of June, 1896, with the Saginaw Logging Company, by the terms of which Carstens Brothers were to furnish money and supplies necessary to get out logs and carry on the business of the logging company and to sell the logs and pay themselves for all money expended under the contract and return the surplus to the Saginaw Logging Company, and the agreement, which is in writing, is set out; that the Saginaw Logging Company was indebted to Carstens Brothers in large sums; that the company prior to May 24, 18 9 Y, secured and got out a boom of logs under the contract with Carstens Brothers cf the value of $1,200; that the logs were taken possession of by Carstens Brothers who exercised acts of ownership over them; that at this time the judgment creditors, •Q-ustin & Tibbetts, had an execution issued upon their judgment against Thomas Jose, which was levied by defendant Moyer, as sheriff, upon the boom of logs; that the sheriff took possession of all the logs; that Carstens Brothers demanded possession of the logs of the sheriff, which was refused; that they then filed their affidavit of claim of ownership under § 491, 2 Hill’s Code (Bal. Code, § 5262) and executed and delivered a bond to Moyer, the sheriff; that the cause was regularly docketed and heard in the court; that judgment was rendered against Cars-tens Brothers and their sureties on the bond in the sum of $1,200; and that such judgment is unsatisfied. It is also stated that all the defendants except Moyer are insolvent and that the plaintiffs Carstens Brothers sold the logs for the sum of $1,200, and now have the money in place of the logs. And it is also stated that the members of defendant Saginaw Logging Company claim they are entitled to the money; that if the logs are not the property of Carstens Brothers they are the property of the Saginaw Logging Company, and that said company is *406either entitled to the logs or the money for the same; and that Oarstens Brothers claim that they are either entitled to the money or to hold the claim for the same against the Saginaw Logging Company. It is also stated that-Thomas Jose is indebted to- the Saginaw Logging Company, and after payment of the partnership debts there will bo no sum due him from the firm, and that at the time the levy was made upon the logs by the sheriff his partnership debts were greatly in excess of the property of the partnership, and there was nothing due for the individual creditors of Thomas Jose. Plaintiffs state they are willing to pay the moneys over to- the parties entitled thereto and ask that all the defendants be brought into- court and required to have their rights and claims adjusted, and the court determine to whom the money shall be paid. The defendants, sheriff, Gustin & Tibbetts, Skavdale and Jose, filed separate demurrers to the complaint on the ground that it did not state a cause of action, and the demurrers-were sustained by the superior court.
The plaintiffs Oarstens Brothers are in no other or different position than they were when they .claimed the boom of logs as against the- levy of the sheriff. They made their claim under their contract with the Saginaw Logging Company as the owners of the logs. A trial was had, and it was-determined that they were not the owners of the logs, but that such logs were subject to- the execution of Gustin & Tibbetts against Thomas Jose. The money which Oarstens Brothers have in their hands merely stands in place of the logs, and, as between them and Gustin & Tibbetts, the judgment of the court was they should pay the $1,200. The unadjusted matters as between the Saginaw Logging-Company and Oarstens Brothers cannot concern Gustin & Tibbetts, who were adjudged to- be entitled to the- proceeds from the boom of logs, viz., the $1,200. There does not *407seeru to be any element of intervention in tbe complaint and tbe judgment of tbe superior court is affirmed. Dunbar, and Gordon, JJ., concur.